Exhibit 10.32

Conceptus Pricing Matrix

Product Number: ESS305

Product Description: Essure Product

Last Update: 07/26/10

 

Tier Brackets

  Product Kit
Quantity   Original
Contract Price     Added PPV
(Coils/other)
$9.85 Price
Increase     Cost Reduction
(Introducers/Bands)
$3.48 Price Reduction     Cost Reduction
(FlexMedical Coils)
$9.15 Price Reduction     Cost Reduction (PwC
Tight Pitch Coil)
$1.68 Price Reduction  

Tier 1

  0 - 50,000   $ 114.78      $ 124.63      $ 121.15      $ 112.00      $ 110.32
  

Tier 2

  50,001 - 75,000   $ 111.28      $ 121.13      $ 117.65      $ 108.50      $
106.82   

Tier 3

  75,001 - 120,000   $ 105.10      $ 114.95      $ 111.47      $ 102.32      $
100.64   

Tier 4

  120,001 +   $ 97.92      $ 107.77      $ 104.29      $ 95.14      $ 93.46   

Assumptions/Notes:

1. The $9.95 price increase is retroactive to all 2009 shipments and continues
through 3/31/2010 shipments.

2. The $3.48 price reduction is a combination of a $2.06 price decution from
Stack Plastics and is retroactive to January 1st, 2010 and a $1.42 price
reduction from switching to Medelec bands. The cost savings for switching to
Medelec bands considers a 50/50 cost savings with FlexMedical. The new Medelec
bands are estimated to be used on shipments starting 3/25/2010.

3. The $9.15 price reduction for FlexMedical manufactured coils is effective
April 1st, 2010.

4. The $1.68 price reduction for the PwC tight pitch coils is projected to be
implemented by 8/16/2010. Total cost savings was $3.36 which was split 50/50
amongst FlexMedical and Conceptus.

Approvals:

 

Signature

  

/s/ Greg Lichtwardt

  Date:  

7/28/2010

   Greg Lichtwardt        Executive Vice President       
Operations & Chief Financial Officer        Conceptus Inc.    

Signature

  

/s/ Chris Faller

  Date:  

7/27/2010

   Chris Faller        Vice President, Operations        FlexMedical Disposables
   